Judgment *1025unanimously affirmed. Memorandum: Defendant contends that his Alford plea (see, North Carolina v Alford, 400 US 25) should be vacated because the prosecutor failed to articulate on the record the proof that the People intended to offer at trial. By failing to move to withdraw his plea or to vacate the judgment of conviction, defendant failed to preserve that contention for our review (see, People v Toxey, 86 NY2d 725, 726, rearg denied 86 NY2d 839; People v Lopez, 71 NY2d 662, 665; People v Rice, 224 AD2d 972, lv denied 88 NY2d 883). Moreover, the plea colloquy does not cast significant doubt upon the voluntariness of the plea (see, People v Lopez, supra, at 666). Defendant stated that he had discussed the strengths and weaknesses of the People’s case at length with his attorney and that he wished to enter a plea to a reduced charge to avoid the possibility of conviction on the charges for which he was indicted. Further, County Court indicated that it had reviewed the Grand Jury minutes and was satisfied that there was a substantial likelihood that defendant would be convicted. (Appeal from Judgment of Ontario County Court, Sirkin, J. — Criminal Mischief, 4th Degree.) Present — Denman, P. J., Lawton, Hayes, Pigott, Jr., and Hurlbutt, JJ.